Citation Nr: 0030158	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the entire profit from the sale of real property is 
countable as income for improved pension purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to June 
1953.

This appeal arises from a decision by the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) that the entire amount of profit from the sale of 
the veteran's real property was countable for improved 
pension purposes.     


REMAND

The veteran is in receipt of VA pension benefits.  In March 
1985 the veteran and his wife sold a house for $53,900, and 
were to receive monthly installments of $465.69 from the 
purchasers. 

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded under § 3.272.  
Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals, and 
which will continue throughout an entire 12-month 
annualization period.  The amount of recurring income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period. 

Income from real or personal property is countable as income 
of the property's owner.  The terms of a recorded deed or 
other evidence of title shall constitute evidence of 
ownership.  If property is owned jointly, income of the 
various owners shall be determined in proportion to shares of 
ownership of the property. 

Installment income shall be determined by the total amount 
received or anticipated during a 12-month annualization 
period.  38 C.F.R. § 3.271 (2000).

38 C.F.R. § 3.272 provides that in installment sales, any 
payments received until the sales price is recovered are not 
included as income, but any amounts received which exceed the 
sales price are included, regardless of whether they 
represent principal or interest. 

The current regulation provides that the maximum rates of 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran or surviving spouse.  
The veteran's annual income includes both the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  A veteran's spouse who resides apart from 
the veteran and is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran.  (Note 
that under § 3.60 a veteran and spouse who reside apart are 
considered to be living together unless they are estranged.)  
38 C.F.R. § 3.23 (2000). 

In the present case, the sales price of the house was equaled 
during January 1995.  As noted above, payments over the sales 
price constitute profit, which is countable as income for 
pension purposes.  In a July 1997 Improved Pension 
Eligibility Verification Report the veteran stated that he 
was legally separated from his wife in February 1997.  The 
terms of the separation are not included in the claims file.  
Therefore it is not clear whether the veteran's wife has 
continued to be his dependent and therefore whether her 
proceeds from the sale of the house are countable as income 
since the date of the separation.  

For the above reasons the case is REMANDED to the RO for the 
following.  

1.  The RO should contact the veteran and 
obtain copies of the documents that 
provide the basis for his claim of legal 
separation from his wife in February 1997 
and determine the contributions, if any, 
that he makes toward her support.  The RO 
should verify who receives the payments 
for the house and what disbursements, if 
any, that person makes to his/her spouse.

2.  The RO should then determine the 
amount of income, if any, that the 
veteran's wife receives.  

3.  The RO should then readjudicate the 
question of whether the entire profit 
from the sale of the house is countable 
as income for pension purposes in 
accordance with 38 C.F.R. §§ 3.23, 3.271 
and 3.272.  
If the determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.  
The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


